DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1, 6-11, and 16-20 are currently pending and allowed.
	Claim 2-5 and 12-15 are cancelled.

Response to Remarks
	Rejection under 35 U.S.C. 112
	In the claims filed on 06/21/2022, Applicant amended independent claim 1 and 11 to remove “geographic location of the registration” (which Examiner concludes is not supported by the original specification).  The amendment has addressed Examiner’s concern.  Therefore, rejection under 35 U.S.C. 112 is withdrawn accordingly.

	Rejection under 35 U.S.C. 103
Applicant’s arguments, see Remarks, filed on 06/21/2022, with respect to claim rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The claim rejection of claims 1, 6-11, and 16-20 under 35 U.S.C. 103 has been withdrawn. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Binns et al. (Pub. No.: US 2018/0308099), Varghese et al. (Pub. No.: US 2006/0282660), Srivastava et al. (Pub. No.: US 2012/0096553), Zeppenfeld (Pub. No.: US 2012/0254243), Barnhardt et al. (Pub. No.: US 2018/0181962), and Nagashima (JP-2006285844-A) are the best references found by Examiner.  However, these references, whether individually or combined, fail to teach every limitation of the independent claim 1.  In particular, these references fail to teach
“receive, via an electronic input, a legitimate payment instruction from the client;
identify a plurality of cyber fraud indicators, from one or more of a social engineering attack and a business email compromise attack against a client prior to the legitimate payment instruction that caused the client to initiate the legitimate payment instruction on fraudulent grounds, the social engineering attack and the email compromise attack based on leveraging information about the client acquired on a plurality of websites, and the plurality of cyber fraud indicators comprise an IP address associated with prior fraudulent activity, an autonomous system number associated with a high risk that has not been previously visited by a device used by the victim to initiate the payment instruction, a malware indicator originating from the victim's device indicating a risk of fraud, an automatic number identification that determines an origination telephone number associated with fraudulent activity, a look alike domain accessed by the device used by the victim prior to the payment instructions, and one or more voice biometrics,
apply logic rules to determine look alike domain names by comparing one or more registered domain names to a list of known legitimate domain names;
collect, to the extent not protected by a privacy shield, associated information relevant to each look alike domain name registration comprising a registration entity, and when the registration was made;
determine if each look alike domain name registration is fraudulent, the determination depending at least in part on the associated information for each look alike domain name registration;
apply the look alike domain registrations as one of the plurality of cyber fraud indicators relevant to the business email compromise attack against the client prior to the legitimate payment instruction, and by applying the look alike domain name as one of the plurality of cyber fraud indicators:
determine whether to release a transaction or proceed with a transaction and determine whether a requesting domain name associated with the received
legitimate payment instruction from the client has been potentially compromised;
apply payment decisioning, based on learning analytics, to correlate the plurality of cyber fraud indicators to the legitimate payment instruction, whereby identified characteristics of potentially fraudulent activities are applied to downstream decisioning;
apply learning analytics, based on known fraudulent activity and suspected fraudulent activity involving both a payor and a payment beneficiary, including fraud-based information from a plurality of payment instructions from one or more other clients, to the correlated plurality of cyber fraud indicators and legitimate payment instruction to determine that the legitimate payment instruction is likely originating from fraudulent activity, the determination made by the learning analytics is also based on a historical set of behavior for the client;
generate a risk score based on the applied learning analytics to determine whether the legitimate payment instruction will result in an illegitimate payment, wherein the accuracy of the risk score is based on a number of indicators considered in the analysis and the number of indicators considered is determined based on the payment instruction, the client providing the payment instruction, and a geographic location for the payment instruction;
determine an action based on the risk score, the actions comprising one of completing a payment, denying a payment, and allowing a payment with continued monitoring of the payment;
add one or more new cyber fraud indicators identified in the received payment instruction to the list of known fraud characteristics and cyber fraud indicators; and
perform feedback analysis via the learning analytics on known good transactions, known fraud, and the one or more new cyber fraud indicators to further train, refine, and improve the functioning of the learning analytics.”, as recited in claim 1.
Independent claim 11 recites similar limitations.  Examiner has performed an updated search, but cannot find references to piece together all the limitations recited in the independent claims.  Therefore, claims 1, 6-11, and 16-20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2022